    Case 17-20316       Doc 242      Filed 11/12/19 Entered 11/12/19 15:49:57          Desc Main
                                      Document     Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE

In re:                                                )
                                                      )
KITTERY POINT PARTNERS, LLC,                          )           Chapter 11
                                                      )           Case No. 17-20316
                                 Debtor.              )


                           DEBTOR’S WITNESS AND EXHIBIT LIST

         NOW COMES Kittery Point Partners, LLC, debtor-in-possession (“KPP” or the “Debtor”),

by and through its attorneys, and hereby submits this witness and exhibit list pursuant to the terms

of the court’s August 20, 2019 Order Setting Date for Trial and Related Deadlines (the “Trial

Order”) [D.E. # 228].

I.       Witnesses

         A.      Tudor Austin

        Tudor Austin is a principal of the Debtor. She will testify about (a) the history of KPP; (b)
the transaction and relationships underlying the note and mortgage at issue; (c) the lack of
consideration paid to or on behalf of KPP in exchange for the note and mortgage; (d) the fact that
the prior Wells Fargo first-priority mortgage was never discharged and remains in place on KPP’s
real property; (e) the negotiation and execution of the Debt Restructuring Agreement (the “DRA”);
and (f) the financial relationship between KPP and Bayview.

         B.      Any Witnesses identified by Bayview Loan Servicing, LLC 1.

II.      Exhibits

         A.      Exhibits listed in the Parties’ Joint Stipulation of Facts and Exhibits filed
                 contemporaneously herewith;

         B.      Transcript of Bayview 30(b)(6) deposition taken on October 22, 2019 (including
                 the excerpts quoted in the Debtor’s Motion in Limine Regarding Burden of Proof
                 as to Proof of Claim) [D.E. # 234];

         C.      Notice of Deposition (Bayview 30(b)(6) Deposition Ex. # A);




1
         Hereafter, “Bayview”. This term includes M&T Mortgage Corporation.
    Case 17-20316         Doc 242        Filed 11/12/19 Entered 11/12/19 15:49:57                      Desc Main
                                          Document     Page 2 of 3


         D.       4/27/05 Letter to Laura Hartmann from Todd Enright (Bayview 30(b)(6)
                  Deposition Ex. # F);

         E.       Closing Statement (Bayview 30(b)(6) Deposition Ex. # G);

         F.       6/8/05 E-mail from Laura Hartmann (Bayview 30(b)(6) Deposition Ex. # H);

         G.       Commitment for Title Insurance (Bayview 30(b)(6) Deposition Ex. # I);

         H.       Imaging/Setup Flow Key Documents Residential Loans (Bayview 30(b)(6)
                  Deposition Ex. # J); and

         I.       Jumbo Loan Review (Bayview 30(b)(6) Deposition Ex. # K).


Bayview consents to the admission of all of these exhibits except B. 2



DATED: November 12, 2019                               /s/ David C. Johnson
                                                       George J. Marcus, Esq.
                                                       David C. Johnson, Esq.

                                                       MARCUS | CLEGG
                                                       Attorneys for Debtor
                                                       16 Middle Street, Suite 501
                                                       Portland, ME 04101
                                                       (207) 828-8000
                                                       bankruptcy@marcusclegg.com




2
          Exhibit B – the transcript of Bayview’s 30(b)(6) designee – is not hearsay and is therefore admissible in its
entirety under Fed.R.Bankr.P. 801(d)(2), regardless of whether Bayview’s 30(b)(6) designee is available to testify at
trial; availability (or lack thereof) only comes into play when a party attempts to utilize a hearsay exception under
Rule 804. E.g.,Marquis Theatre Corp. v. Condado Mini Cinema, 846 F.2d 86, 90 (1st Cir. 1988) (“A statement must
be against the declarant's interest at the time it was made only when it is introduced as the hearsay exception found at
Fed.R.Evid. 804(b)(3), not as an admission excluded from the definition of hearsay in Rule 801(d)(2); Anchor Sav.
Bank, FSB v. United States, No. 95-39 C, 2005 WL 6112617, at ** 1, 3 (Fed. Cl. May 17, 2005) (“[T]he Federal Rules
of Evidence do not require a party to demonstrate a declarant's ‘unavailability’ when introducing out-of-court
statements that are deemed to be non-hearsay under Rule 801(d). See Fed.R.Evid. 801(d). Unavailability is only
required when such statements, including deposition statements, are presented as evidence under one of the
“exceptions” to the hearsay rule. See Fed.R.Evid. 804.”); 30B Fed. Prac. & Proc. Evid. § 6772 (2018 ed.) (“There is
no requirement that statements admitted through Rule 801(d)(2) constitute “admissions.” 2 Qualifying statements need
not be defensive or inculpatory in any sense except a practical one. As the revised title (‘Opposing party's statement’)
accurately reflects, any statement uttered by a party qualifies for admission under the rule.”)
                                                             2
 Case 17-20316       Doc 242      Filed 11/12/19 Entered 11/12/19 15:49:57            Desc Main
                                   Document     Page 3 of 3


                              CERTIFICATE OF SERVICE

         I, David C. Johnson, hereby certify that I am over eighteen years old and caused a true and
correct copy of the foregoing document to be served electronically on the parties receiving service
in this case through the Court’s CM/ECF electronic filing system on November 12, 2019.


                                              /s/ David C. Johnson
                                              David C. Johnson




                                                 3
